DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
Applicant statement of 02/02/2021 that the claims should not be interpreted under 35 U.S.C. 112(f) is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 10, 12-13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minor et al. (US 4,461,100). With respect to claims 1, 7, 10, 12-13 and 17, Minor discloses a shoe accoutrement assembly (heel protector .
	With respect to claims 2-4, Minor discloses the at least one securement device including: an upper securement device (upper strap 15) provided on an upper spine portion (see figures 1 & 7), the upper securement device adapted to secure onto an upper portion of the shoe (12); and a lower securement device (strap 14, see figures 1, 3 & 7) provided on a lower spine portion, the lower securement device adapted to secure onto a lower portion of the shoe; the at least one accoutrement (pad 26) is constituted by a pair of accoutrement side parts (see figure 7), each respectively extending on opposing sides from the spine (shield 25); and the mount portion (spaced-apart pins 29) includes a mount member that is attached onto the spine at a horizontal center of the spine (see figure 7).
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-9 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Smart (US 1,701,018) in view of Miriani (US 1,903,004).
	With respect to claims 1 & 13, Smart discloses a shoe accoutrement assembly (heel protector 1, see figures 1-4) for attaching to a shoe (see figure 1), the shoe accoutrement assembly comprising: a spine (fabric 11, see figure 1) for 
	With respect to claim 2, Smart/Mariana discloses the at least one securement device (frame 2) including: an upper securement device (U-shaped spring 3) provided on an upper spine portion, the upper securement device adapted to secure onto an upper portion of the shoe (see figure 1); and a lower securement device (U-shaped spring 4) provided on a lower spine portion, the lower securement device adapted to secure onto a lower portion of the shoe (see figure 1). 
	With respect to claims 3-4, Smart as modified by Mariana discloses the at least one accoutrement (10, shoe heel ornament, see figures 1-3) is constituted by a pair of accoutrement side parts, each respectively extending on opposing sides from the spine (see figures 1-3 of Mariana); the mount portion (hook device 16 & 17, see figures 1-3 of Mariana) and can be attached onto the spine at a horizontal center of the spine (hook 17 is position in the center of the mount and when attached to the accoutrement assembly will be aligned with the center of the spine).
	With respect to claim 7, Smart as modified by Mariana discloses at least one securement device (U-shaped spring 4) to include at least one hook device (inwardly directed extremities 6).
	With respect to claims 8-9, Smart/Miriani discloses the spine (fabric 11)  being curved (surrounds the heel of the shoe, see figure 1 of Smart) within .
Claims 5-9, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Minor in view of Baum (Pub. No. US 2011/0083341). Minor as described above discloses all the limitations of the claims except for the mount portion being adhesive, hook device and the attachment portion including adhesive, hook, and magnet. Baum discloses a shoe accoutrement assembly with attachment means that can be a tongue-and-groove mechanism, and/or a glued on attachment to the shoe, and/or fixed by magnet, hook and eye fasteners, rivet(s), pins, screws, grommets, welds, zippers, stitching, sewing or other fixation methods. Other alternatives to the tongue-and-groove clip, or in addition to it, include binder clips, spring clips, screws, pins, hook and eye fasteners, adhesive, epoxy, zippers, removable clasps or added fabric flaps with one or more of these or other fasteners attached thereon or thereto. Therefore, it would have been obvious to one of ordinary skill in the art before the effective .
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference as combined and as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558.  The examiner can normally be reached on M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        


JMM
03/22/2021